Citation Nr: 1731826	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-33 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low back strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1977 and to July 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted an increased (20 percent) rating for low back strain. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2017; a transcript of that proceeding has been associated with the electronic clams file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected low back strain.  

Following the most recent supplemental statement of the case (SSOC) dated in May 2016, a May 2017 VA Back Conditions Disability Benefits Questionnaire (DBQ) examination and outpatient treatment records from the Birmingham VAMC have been associated with the Veteran's electronic claims file.  This evidence has not been considered by the AOJ with respect to the issue on appeal.  No waiver of initial AOJ consideration of the evidence has been received. See 38 C.F.R. § 20.1304 (c) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Consider the additional evidence associated with the claims file since the May 2016 SSOC including the May 2017 VA Back Conditions DBQ examination.

2. If any benefit sought on appeal remains denied, the AOJ should issue an appropriate SSOC that considers all additional relevant evidence (including the report of the May 2017 DBQ back examination and all additional relevant evidence received since the May 2016 SSOC). After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



